 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                       SACRAMENTO DIVISION

11

12   JANET ROBINSON;                                     Case No. 2:20-cv-01874 KJM-CKD

13                                                       ORDER TO CONTINUE TIME TO
                    Plaintiff,                           AMEND COMPLAINT
14
            v.
15
     CLEAR RECON CORP; WELLS FARGO
16   BANK, N.A.; and DOES 1 through 10
     inclusive,
17
                    Defendants.
18

19

20          Having read and considered the Stipulation to Continue Time to Amend Complaint, ECF
21   No. 35, and with good cause appearing, the court approves the parties’ stipulation and grants plaintiff
22   an extension of time to amend her complaint up to and including July 2, 2021.
23          IT IS SO ORDERED.
24          This order resolves ECF No. 35.
25   DATED: June 8, 2021.
26

27

28
